MARCUS, Justice.
Audrey Harrington and Quinn Odell Hatfield were charged in the same information with possession with intent to distribute marijuana in violation of La.R.S. 40:966A. They were tried jointly by a jury. Ms. Harrington was found guilty of attempted possession with intent to distribute marijuana and sentenced to serve two years at hard labor; however, the trial judge suspended execution of sentence and placed her on supervised probation for a period of one year. As a condition of probation, Ms. Harrington was to serve six months in the parish jail. On appeal to this court, she asserts thirteen assignments of error for reversal of her conviction and sentence. Finding merit in one of the assigned errors, we need not consider the others.
A pretrial hearing was held consolidating defendant’s motion to suppress with that of her codefendant, Quinn Odell Hatfield. A summary of the testimony presented at the hearing and the applicable law are set forth in this court’s opinion in the Hatfield appeal, 364 So.2d 578, No. 62,125, handed down this date. In that case, we held that the search and seizure of the marijuana at issue were unconstitutional. For the reasons assigned in said appeal, we conclude *583that the trial judge also committed reversible error in denying Ms. Harrington’s motion to suppress the evidence.
DECREE
Defendant’s conviction and sentence are reversed, and the case is remanded for a new trial consistent with the law.
SANDERS, C. J., and SUMMERS, J., concur.